                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 No. 5:19-CV-460-BO


ANITA A VRITT THOMAS,                          )
                 Plaintiff,                    )
                                               )
V.                                             )                       ORDER
                                               )
DAVID THOMAS,                                  )
                       Defendant.              )


        This cause comes before the Court on plaintiffs motion to remand and defendant's motion

to dismiss for improper venue. The appropriate responses and replies have been filed, and the

matters are ripe for ruling. For the reasons that follow, this action is remanded to Wake County,

North Carolina District Court.

                                          BACKGROUND

        Plaintiff instituted this action by filing a complaint in the District Court for Wake County,

North Carolina on August 6, 2019. [DE 1-4]. Plaintiffs complaint alleges claims for breach of

contract, specific performance, and attorney fees arising out of defendant's alleged failure to make

alimony payments as provided by the parties' separation agreement. The separation agreement

provides for a schedule of alimony payments to be paid by defendant to plaintiff until the first of

three terminating events: the death of either party, the date defendant reaches the age of sixty-five,

or the first day of the month after defendant begins to draw social security. Plaintiff alleges that,

as of the filing of her complaint, defendant' s alimony payments were in arrears in the amount of

$5,155.22. As relief, plaintiff requests that the court order defendant to pay the outstanding

alimony arrears owed, that it order defendant to pay alimony to plaintiff as set out in the agreement,
and that it order defendant to pay plaintiff's reasonable attorney fees, which are recoverable under

the separation agreement.

        On October 17, 2019, defendant removed plaintiff's action to this Court on the basis of its

diversity jurisdiction. 28 U.S.C. § 1332; [DE 1].

                                             DISCUSSION

        Diversity jurisdiction exists "where the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs, and is between . . . citizens of a State and citizens or

subjects of a foreign state." 28 U.S.C. § 1332(a). Upon removal of a state action to federal court,
                                      \




" (t]he burden of establishing federal jurisdiction is placed upon the party seeking removal."

Mulcahey v. Columbia Organic Chemicals Co., 29 F.3d 148, 151 (4th Cir. 1994) (citing Wilson v.

Republic Iron & Steel Co., 257 U.S. 92 (1921)). When considering whether a removal is proper,

the Court must remand the case if federal jurisdiction is doubtful, as removal jurisdiction raises

significant federalism concerns. Mulcahey, 29 F.3d at 151.

       If diversity of citizenship, under 28 U.S.C. § 1332(a), provides the grounds for
       removal, then the sum demanded in good faith in the initial pleading shall be
       deemed to be the amount in controversy. If a complaint does not allege a specific
       amount of damages, the removing defendant must prove by a preponderance of the
       evidence that the amount in controversy exceeds $75,000.

Francis v. A llstate Ins. Co., 709 F.3d 362,3 67 (4th Cir. 2013) (internal quotations, alterations, and

citations omitted). Whether a case is removable is determined by the state of the pleadings and

the record at the time of the removal. Id.

       Plaintiff does not contend that the parties are not diverse. Thus, the issue before the Court

is whether the amount in controversy has been satisfied sufficient to confer federal jurisdiction

over this action. Plaintiff's demand in her complaint for payment of the alimony arrears is for

$5,155.22. Plaintiff contends that defendant now owes additional alimony in the amount of



                                                  2
$5,573.40, covering the period of August 1, 2019, through November 12, 2019. As of November

12, 2019, plaintiff states that she has incurred $7,432.53 on attorney fees related to the enforcement

of the separation agreement. Thus, as of the date of filing of her motion to remand, plaintiff seeks

damages in the amount of $18, 161.15, far less that the jurisdictional amount required.

        In addition to her claim for payment of the arrears and attorney fees, plaintiff also seeks to

enforce the terms of the separation agreement by requesting defendant be ordered to pay plaintiff

alimony as set out by the separation agreement. "[R]equests for injunctive relief must be valued

in determining whether the plaintiff has alleged a sufficient amount in controversy." JTH Tax,

Inc. v. Frashier, 624 F.3d 635, 639 (4th Cir. 2010). This can be done by considering the larger of

the injunction's worth to the plaintiff or the injunction's cost to the defendant. Id. Plaintiff

contends that defendant has not carried his burden to demonstrate that the value of plaintiffs

claims exceeds $75,000 because future alimony payments under the separation agreement are

uncertain in light of one of the agreement's terminating provisions, namely, the death of either

plaintiff or defendant.

       The Court agrees. Whether plaintiff has the right to recover a sufficient amount of alimony

from defendant into the future to satisfy the amount in controversy requirement is too speculative

to satisfy defendant's burden. See, e.g., Gonzalez v. Fairgale Properties Co. , NV, 241 F. Supp.

2d 512,518 (D. Md. 2002); Can-Dev, ULCv. SST/ Brewster Brampton, LLC, No. 1:15-CV-1060,

2016 WL 8467196, at *2 (M.D.N.C. Sept. 12, 2016). Moreover, the primary relief plaintiff seeks

is payment of the amount of alimony in arrears and her associated attorney fees . While plaintiff

includes a claim for injunctive relief in her complaint, specifically an order compelling defendant

to pay alimony going forward as set out in the separation agreement, "the Ninth Circuit has

observed that it is inappropriate to include the cost of complying with an injunction in the amount



                                                 3
in controversy, when injunctive relief is not the primary relief sought, because otherwise ' every

incidental request for injunctive relief would satisfy the amount-in-controversy requirement. "'

Rosbacka v. John Johnson 's Cars, No. 3:16-CV-1086-GPC-WVG, 2016 WL 7046502, at *6 (S.D.

Cal. Dec. 5, 2016) (citing Kanter v. Warner-Lambert Co. , 265 F.3d 853 , 860-61 (9th Cir. 2001)).

       Bearing in mind that any doubt regarding jurisdiction should be construed in favor of

remand, the Court allows plaintiffs request for remand based on defendant' s failure to sufficiently

establish that the amount in controversy exceeds $75,000.

       Additionally, the domestic relations exception to federal jurisdiction applies and would

counsel remand even if the amount in controversy exceeds $75,000. See Ankenbrandt v. Richards,

504 U.S. 689, 702-04 (1992). Contrary to defendant' s argument, this is not a simple breach of

contract action. Rather, plaintiff's claims concern whether defendant' s duties under the separation

agreement to pay alimony have been breached. Cole v. Cole, 633 F.2d 1083, 1089 (4th Cir. 1980).

Such an action falls plainly within the domestic relations exception, id. , and this case is

appropriately remanded on that basis as well.

                                         CONCLUSION

       Accordingly, for the foregoing reasons, plaintiff's motion to remand [DE 14] is

GRANTED. This action is REMANDED in its entirety to the District Court for Wake County,

North Carolina. In light ofremand, the Court declines to rule on defendant's motion to dismiss.


SO ORDERED, thisd..i"day of January, 2020.




                                           ~    M/J~
                                           TERRENCE W. BOYLE
                                             CHIEF UNITED STATES DISTRICT JUDGE



                                                4
